C
                                                                 0
                                                                     F
                                                                         Y



Dr. N. D. Buir, Mrmbrr
State Board of Medloal Exaahw6
Pm?lin, Texas
Dear sir:
                               Opinion No. O-866
                               lb:  IabwQr~tatloa Artio1atI
                                     '4Soo.4   land&m&R+
                           +          vi#O~darYil statut*m.
  Y.
          Touz nqueot      for a ooaatraetloa oftha       8bo70
          of.oar Ruio4d~OiviL6teta~o           00 thy @itut
          tiqno eatlined Irr.
                            ymr          latter, ha8 braa rarrlv-
          0   b*partuat*




           Art&lo 16, 8eotlon 31 of th* Tsrao Constito~
tiea   proviusa tkaOr
           *Tha La irlstarrrasypa00 lauo pnoeribl~
        the quellftt
                   oabfonr of ~lgraotlbion*ro
                                            Of nrdisino
        in thto edatr and to puntoh paraoao Tar malprac-
        tioe,"
Dr. 8. D. Bule, June 1, 1939, Page 2.


          The Iagialsture has axpreeard its daoire in
Artlole 45C1, F&vised Cirll Statutes, by rorblddlngthe
Board to Iooue a lioensa to a paroon..rroaanother state
that lmslonly a llmited lioense in tha atat lioenslng
him.
          The 1laIt to the 1ogIelatIrapower to Inpoor
oondltlcm upon the ri   t to praetioa madioIna Ia tti.t
thay ba raaoonabla. Ii? Corpus hr., p. 1068.
    Dr. x. 2. Dule, Juca 1. 1939, pS@        3

    der the provlsloneof 'WI16 law: Cur ststuteaon the
    practiceof medicine provide two sathods of securinga
    license tc prectiaeaedicina In this state. Article
    &fiOO,Revised Civil Statutes, deals with reciprocalll-
    cenaa eranted by the Soerd of tiedloal3xamlnere. It eets
    forth the requIremeat and conditionsneoeeearyfor 6uoh
    llcea6e6 to arplicsztsnot required to take tha emmlna-
    tlon of the Board of Modfoal Examiners. The Leglslatur6
    in Art1016 &501, Revlsrd Clril Statutes, Iotand6dto and
    did set forth $he r6quir6mantoof those psreona   deairlna
    to praatice medicine In Tffa6 on 6xaminatlon by the Board.
    VhIls the words ot law are u66d. w6 think the Legi616turs
    andoubtodlyr6frmto      aoi thla law" for lt I6 a pnlir-
    inary ptatrlrsntto lattlng out She r~@ramank ot oa ap-
     lleantior ,thr..examlnatloa-Ah6.~athrr.a6thod -oflo6ur-
        a SIaraoo..~
                   ..It lo :a .pl* .oi.the aua 86t.  -.Aaeokb-
    lloil64ml6 of oonotruotl@a'i8             4rd62 to omlvo at
                                      fhat,-,sa
    l.propor,oonotrmtion    -of-a l~otutr,~:ond~
                                               datumlaa tlu ox-
    1ogl6latI~o~Int8at,  aU~.aoto.-em4..pwto :4 rloto la poxi
    malaria'til-,thoraroro    $‘.bo
                                  taken,:ma4 .an4 aoahtmwd
    toerthor,+6h lnootaut ln roforonoo to theothar,as
    thoughth*y.rorr,~rtof-thc6mmclau. 860 39.%X. @r.
    pp9 2!4-255;.. ,.               -
            T




                htiCl6   i&i;   &BtiOtibt   6iVir,   8t6tUt66,   r66it68
    th6t th6 appli66nt 6h611-haY6 Otxt~ (60).l6t666t6r
                                                     hours oi
    collagr a4ur668, othor 'Mumin a madloal86ho41, whloh
    oou~osbwould be aoorpt8b1e,.attLletia6 Of 04ap1oti3I&
    same to the Unloar6Ityof Texas ior aradlt on a Baoh6lor
    0f Art6 or Baahelorof SOi6Qoa mgF6a. It does not.oay
    when aaid oouro66~6h6ll b6 tak6n nor aocuplct6d,
                                                   bat r6qUir64




c
m. h'.D. Yule, June 1, 1939, PePege
                                  I


only that they be acceptableat the time @i corllplatlon OF
8aia.e.The etatute does not authorize your Board to asks
a requirementas to when the aoarae8 shell be Completed,
If they ere eooeptable(1sand when required by thlt erti-
010.
           Th5.samendseatdoes not forbid asdical sohools
meking such entranoerequiranenteas thaydeslre, but in-
eofer as the state law is applioablr they don not here to
maintain the requirementsof Artiole 4501, Rwlsrd Citll
statutes,ar it rsed prior to its sasadtaaat by thr Forty-
~alxthLsglalaturs. Artlol4.4~1,R4rlrddCivil 8tatotrr,
4s aaeadad,  hsr~ad~ra46~~-~~..~~~~-ld4atlaal 4rtlal4
'aad#a riquinlP4dt4.oi.that~.r4at~a~a~ a4 Jn lr .ti4-
                     84h4&4:6f tha.ntata. al e tha
 tory ap0n tb~~aedlo43
lnteatlon       orthe Iagialatura   may~‘not ..iutr’ bea   to..,parmlt
the   oollqgr    Nw4lt   to be +aqalra4,4t   cay tlsm,     n ,baaaot
fha     any -barl~
                 $0~ any obhw  aonerytlon. .~ :
                ;,-;.
                   .i..~.   _ :._
                      , ,_..~ ,,
                           A?...::




                     AriA.03~.
                            4300, RatiaaaClvii m&t**,          prior--k4
its rsoaat a~ndm~t,~suthariteB~~:~~~~l~~6acs  03 a 1lcmRsr
uadrr sfs$q raoiprooal.a~0gamdtzZs~.ta:~ raduatesof .sepu-
tsble medloel.sohools and oth~rmmeQ~.l.Pasatiates. The
                        tmisraq the llobrmawas not ra-
dkoreflon~~of~~t.hs~Woard
&rioted to grednates'ofmediaalscho0l.sof the United _
States: Your letter indioates~bhat~~hehlsCory Of the
Board shows that srplioantsfrom non-aitiaeasand fora5.g.a
schools were givea the axea&aatlon. Artio~le1301,~Revlea&
3..       7
      2:. &.   Euia,   June   1,   1939,   Fz&ta
                                               5

Civil Stetutes,as now written, has .no territorial11:dt.
Far D sound me rewomble conatrudtlonwe muat lock to
the act prfor to Its smerdsasnt and to ths history of the
EOard’s constructionof thet article. Fe do not find
that the Board hss heretofore read any territoriallItit
into this article. Insofar as.that pheee of the article
Is oonoerned,ns think the aecaniagof the statute Is
clear and an attempt to reed into It “of the United Etetes-,
would be plaoiag an unrrasoaableconstruotionon that
portion oi.the statute, especiallyIa view of the past
wordbg and tL?rhilrto~~o~~~4ts.~oon8trdo,tlga.
                                        ,,:,.,




          (
              3i&l4tUX4 i&l-.alla.@ting
         ':"T#iq                    Artlalr&.,.d'ld
not ;oii::i~t~..~~~S~--4~~~~~~:~~:~~~~~~hq-4p~~t,t~~t
takq ths,:djrai&jatiloai
                     :-Ctf-.thrf-‘graaaate aaplr   t&lag .tbr
rxaadaatfo’hha:tskst4hr-:dek       ~f:~:t~o&agawre ~rigUl..'eaem
                                            ‘a’
la6tloa~whea.badoer taba it. B~.adnnot~saourri::a      llOa$W
without taking the ex&minatXea;aad in that wsy,the pub110
18 protected. tie Legislatureeatabllahedthe right la
a grada.atato take the examination,by abmpletio&oi the
courses of approved schools;~riaos~;thay.~did    not.~bsta time
limit w4 caaaot read.aooh a rrqulrs~at~.~:into~.;.thr~‘titstute.
In our opinion yuur Boerd osanoQ rsqulre the ei~mlastlonto
be taken immediatelyor wIthIn a year after grsduation.
         E6 do not construe the aentsnca quoted to have
any restrIctIonae to evidence of oitlzenehip, We think
wa have sufficiently~dstrsiladour oonstructlonof~thisar-
Er. N..0. Buie, June 1, 1939, Page 6

t1c1e, with relation to terrltorlalliznltatlon.The Sal-
tence quoted on gags 3 cannot, In our opinion, limit the
exenlnationto applicants of medical schoolsof the United
?t%tdlS.

           ~a-now considaryour questionNo. 5 aa .tothe
authorityof the Board to raf'ussapplicantsparmission to
take the examinationbaoausa th¶y lack evidsnosaf citl-
zanship In this country.




            **Residentaliens are ~sntitledtc the enjoy-
       ment of many personal and property rights and
                                                                  .




 m.   :T.2. Bule, June 1, 1939, Fags 7

         prlvllepes, lnclu@lng usually the rlehts to an-
         cape in ~~lnful occupbtlon, to the 88~~ extant
         as cltlzens". See Anton v. Van Fix&la, 297 Fed.
         340.
         27 TYX. J~.~I.Ic??~.FEs,
                                SEC. 25, P. 874:
                  "In the snactmeat of lioansa lam, the
         atnta   must   obaarve   the aqua1   'protaotlon'
                                                         oleuse
         of,ths ImUral Constitution,whioh oorresponds
       to the provision of the.Conntftutionof.Texas
       guarantse~ equalityof r#hts to all persons.
      The guarantyOS the FotiteenthAaentiant,irap-
      plloable.%oall personswithin the territorial
      jurisdlotlohef the ihte,~.inoludlng~all~r.~
            Tit;t&i "any rsoa* a0 tt88aiIl'thek&treabh
Amsntimt has bean aonrtmer to l@ude ?f$mr.
         Traux Y. Rsioh 60 L. Ed. ,131~.
         Golrer t;',8kefiington,..ab~,:~d.:;
                                         'p.,
                                            TK
               ~Wi1.ssllan8.ari,notaitr8a3i’o:$ix it.tie prirft-
~l~rgar~oidtlcenr;   ruoh as tis right td~ioqs;,to.hoXd@fb
rloe or aa9 ar;a~.gaardian~'oi:ilnor~i
                                    ..~..~~~r~-itdqnd;rd..~~~'.'
tharit to .support4he   de@al.o$the.rlgk$  .4i$
                                              'ti&r;~%&
ua lsa $ lx&ainationbeoaas?. oflrok ,@ ;~~&d~Wia~ ‘y$tiDr. X. D. 318, June 1, 1939, Fags 8

based not upon their quelifloatione,but upon citizenship.
Artlole 4501 arbitrarilydenies pereons lacking Oitizsn-
ship the opportanltyto prove to the setiafectionof the
Eosrd the reputablllltyof the school iron which they grad-
usted. The nfitureand extent of the quallficetlonof the
applicant to practice medicine 1s the oonstltutlonalbasis
of the stats*8 right to raqulre a lloense of the members
of the mediaal profession. To arbltrerllysay yoa oannot
prove your quallrIoatloneto praotic4 meaiclna beoeus4 you
are not a citizen of ths Cnlted Etetes, in our opinion,,
Ie a denial of our constitutionalguarantiessnd there Is
no reaaoneblerelation batwan this requirement,and the
class It attempts to oreate.




      lminers~sha.~ 1100,ariderthe pmWi8iOM .oi&-
      tlalr L500, grant a llarnscito preotle~ medtalse
      to any applie8nt *oar  auj&irity to praaflos
      sa~dlolnein any other aat$onor countrywas
pr. 19.D. Buls, June 1, 1939, Page 9

          granted by a nstlon or ccuntry, in *v%lcha aim-
          ilar law in rersrsnca  to grantI* license to
          practice medicine under a reciprocalarranga-
          sent doe8 not exist In iavor of physloianeof
          this State."
              Tha applicantrrfarrad to ie not eireoted by
the rsquiremantmade in Artiola f,SOOafor he is llarnssd
by ths atatr of New York. This articla airsot     onl~.li-
centlataeof other *nations and countrlsawand not of
"atat0B". The authority   of the. Eoerd to isaua him a ll-
oansa is bard   on Artlolo &OO, Rariesd Civil statut~r,
and tha artiola qaotwl above  brsrr no rrlatioa to thfr
rppliaant.,       ..
             W8 trtlet tJlrrruu*(lm dll aurirt foa in ad-
sltiiatorlng
           tha  1~ aada? fhr rmaadrd artlalar 4500,
450Ck,   4501v,   and   45%